JS 44 (Rev. 10/20)

Case 2:21-cv-034220EVL COVERISHEIRE 08/02/21 Page 1 of 9

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Tracie Gardner

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Law Offices of Robert T Vance Jr, 100 South Broad
Street, Suite 905, Philadelphia Pa 19110 215 557 9550

Montgomery

DEFENDANTS
Ulta Beauty, In

NOTE:

Attorneys (If Known)
Unknown

Cc.

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION Weraite USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only)

 

 

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
and One Box for Defendant)

(For Diversity Cases Only)

 

 

 

 

 

  

 

 

 

 

 

(J) U.S. Government [x]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State L1Jt [J 1 incorporated or Principal Place Cla [44
of Business In This State
(]2 U.S. Goverment [14 Diversity Citizen of Another State []2 [] 2. Incorporated and Principal Place [[] 5 [-]5
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a (13) (3 Foreign Nation [le [Je
Foreign Country
IV. NATURE OF SUIT ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions,
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES ]
110 Insurance PERSONAL INJURY PERSONAL INJURY | 1625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane C] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability | 1690 Other 28 USC 157 & 3729(a))
140 Negotiable Instrument Liability | 367 Health Care/ _ 400 State Reapportionment
[| 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment} Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability LC] 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application |_| 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability [] 840 Trademark Corrupt Organizations
CL] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR 880 Defend Trade Secrets | 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud | ]710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act Hl 485 Telephone Consumer
[| 190 Other Contract Product Liability L] 380 Other Personal | |720 Labor/Management SOCIAL SECURITY Protection Act
|_] 360 Other Personal Property Damage Relations 861 HIA (1395ff)

195 Contract Product Liability
196 Franchise

|_| 362 Personal Injury -

Injury

Medical Malpractice

 

 

REAL PROPERTY

| 385 Property Damage
Product Liability

740 Railway Labor Act
751 Family and Medical
Leave Act

 

| _|210 Land Condemnation
| | 220 Foreclosure

230 Rent Lease & Ejectment
ae Torts to Land

245 Tort Product Liability
|_]290 All Other Real Property

 

 

|_| 448 Education

Other

 

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

862 Black Lung (923)

863 DIWC/DIWW (405(g)) |_

864 SSID Title XVI
865 RSI (405(g))

- 490 Cable/Sat TV
850 Securities/Commodities/
Exchange
890 Other Statutory Actions
|_| 891 Agricultural Acts
893 Environmental Matters

 

LI

 

CIVIL RIGHTS PRISONER PETITIONS | _]790 Other Labor Litigation
440 Other Civil Rights Habeas Corpus: | 791 Employee Retirement
441 Voting 463 Alien Detainee Income Security Act
«| 442 Employment 510 Motions to Vacate
443 Housing/ Sentence
Accommodations — [__] 530 General
|] 445 Amer. w/Disabilities -["] 535 Death Penalty |____ IMMIGRATION _|
Employment Other: 462 Naturalization Application
446 Amer. w/Disabilities - 540 Mandamus & Other 465 Other Immigration

Actions

 

 

FEDERAL TAX SUITS

 

895 Freedom of Information

 

|_| 870 Taxes (U.S. Plaintiff

or Defendant)
871 IRS—Third Party
26 USC 7609

Act

~ 896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

| 950 Constitutionality of

State Statutes

 

 

V. ORIGIN (Piace an “x” in One Box Only)

1 Original
E] Proceeding

2 Removed from
State Court

VI. CAUSE OF ACTION

Brief description of cause:

 

3 Remanded from
Appellate Court

Reopened

4 Reinstated or 5 Transferred from
C| O Another District

(specify)

Employment discrimination - age and disability discrimination

Transfer

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
29 USC 612, ADEA, and 42 USC 12101, ADA

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

 

 

 

 

 

VII. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [z]ves [No
VIII. RELATED CASE(S)
(See instructions): .

IF ANY JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORN OF RECO!

g2/20L/
FOR OFFJCE USE ONLY o fo

RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG, JUDGE

SL
Case 2:21-cv-03422USARP SDOULANETRICTENARD8/02/21 Page 2 of 9
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Malvern, Pennsylvania

 

Address of Defendant: Newtown Square, Pennsylvania

 

Place of Accident, Incident or Transaction: Newtown Square, Pennsylvania

 

 

RELATED CASE, IF ANY:

None
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No]
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No |e
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |o%

 

 

 

 

 

 

case filed by the same individual?

I certify that, to my knowledge, the within case [1 is / EB] is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
37692

DATE: Z / gf Pea /
/ / A ep ainas / Pro Se Plaintiff Attorney 1D. # (if applicable)

 

 

 

CIVIL: (Place a V in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

 

 

 

 

A. B.
Cl 1 Fl, i
[] 2. FELA LC] 2. Airplane Personal Injury
C1 3. Jones Act-Personal Injury [1 3. Assault, Defamation
CL] 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent [] 5. Motor Vehicle Personal Injury

6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
Hy 9. Securities Act(s) Cases (] 9. Allother Diversity Cases

10. Social Security Review Cases (Please specify):
(1 11. All other Federal Question Cases

(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)
Robert T Vance Jr

1, , counsel of record or pro se plaintiff, do hereby certify:

 

 

wv Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

Relief other than monetary damages is sought.

ors tf] avn) Mbsldaaoe at 37692

Attorney-at-Law / Pro Se Plaigdff Attorney ID. # (if applicable)

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. G09 (5/2018)

 
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 3 of 9

United States District Court for the Eastern District of Pennsylvania

Tracie Gardner
vs : Civil Action No.
Jury Trial Demanded
Ulta Beauty, Inc.
Complaint

Plaintiff, Tracie Gardner, brings a series of claims against Defendant, Ulta Beauty, Inc.,

of which the following is a statement:
Jurisdiction and Venue

1. This Court has original jurisdiction to hear this Complaint and adjudicate the
claims stated herein under 28 U.S.C. §§ 1331, 1343, 2201, 2202 and 42 U.S.C. §§ 2000d-2,
2000e-5(f), this action being brought under the Age Discrimination in Employment Act of 1967,
Pub. L. 90-202, 29 U.S.C. §§ 621-634 (the “ADEA”), and the Americans With Disabilities Act
of 1990, as amended, Pub. L. 101-336, 42 U.S.C. § 12101 et seq. (the “ADA”), and the Civil
Rights Act of 1991, Pub. L. 102-166, 105 Stat. 1071 (Nov. 21, 1991), to redress and enjoin the
discriminatory practices of defendant. This Court may exercise supplemental jurisdiction over
Ms. Gardner’s state law claim under the Pennsylvania Human Relations Act, 43 P.S. §951, et
seq., (the “PHRA”), pursuant to 28 U.S.C. §1367.

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b).

The Parties
3. Plaintiff, Tracie Gardner, is over the age of 40, a female citizen of the United

States and a resident of this judicial district.
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 4 of 9

4. Defendant Ulta Beauty, Inc., is an American chain of beauty stores that carries
cosmetics and skincare brands, men’s and women’s fragrances, nail products, bath and body
products, beauty tools and haircare products. Defendant’s headquarters is 1000 Remington
Boulevard, Suite120, Bolingbrook IL 60440, and has a principal place of business in this judicial
district.

5. The acts set forth in this Complaint were authorized, ordered, condoned, ratified
and/or done by defendant’s officers, agents, employees and/or representatives while actively
engaged in the management of defendant’s business.

6. Ms. Gardner timely filed a charge of age and disability discrimination with the
Equal Employment Opportunity Commission (“EEOC”), received a Notice of Right to Sue
(“NRTS”) from the EEOC, and has commenced this action within 90 days of receipt of the
NRTS.

Background Facts

7. Plaintiff, Tracie Gardner, was employed as a Prestige Sales Manager (PSM) for
defendant until February 18, 2020, when she was terminated because of her age and disability.

8. Just prior to her termination, Ms. Gardner was assigned to defendant’s Newtown
Square Store #1247. PSMs are directly supervised by the General Manager (GM) assigned to a
store. However, at the time of her termination, Ms. Gardner’s prior GM had left defendant on
January 6, 2020.

9. As a PSM, Ms. Gardner, among other duties, provided product training for her
employee team on products sold by defendant. As was customary, after the training was

completed, free samples of the products, also known as “gratis,” were provided to employees.
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 5 of9

10. According to defendant’s policy, the approval of the relevant GM is necessary to
give out the gratis, and a number of steps are required before employees are given gratis. First,
an employee must complete the product training. Second, the employee must show the product
to at least 3 customers. Third, the employee is given the gratis. Gratis is not part of a store
inventory.

11. On February 18, 2020, when Ms. Gardner reported to work and upon completing
her shift, she was met by Craig, one of defendant’s Loss Prevention Officers. He escorted Ms.
Gardner to his office, where he proceeded to interrogate her about an alleged violation of
defendant’s policy regarding providing gratis to employees, and informed her that she was being
suspended pending further investigation.

12. According to Craig, Ms. Gardner violated defendant’s policy regarding gratis on
January 17, 2020 by giving gratis to employees without a GM being assigned to the store.

13. On February 18, 2020, Ariel Oswald, a female less than 40 years old, who became
the GM assigned to store #1247 on or about February 2, 2020, called Ms. Gardner and told her
that she was being terminated.

14. | Numerous times over the 3-year period prior to her termination, with defendant’s
knowledge and acquiescence, Ms. Gardner had given gratis to employees without a GM being
assigned to the store.

15. Prior to terminating Ms. Gardner, Oswald told Amber Murray, a female employee
less than 40 years old, to apply for PSM at store #1247.

16. Prior to her termination, Ms. Gardner had applied and been approved for a Leave

of Absence from February 6, 2020 through March 19, 2020.
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 6 of 9

17. On February 13, 2020, Oswald called Ms. Gardner and asked her about the LOA.
Ms. Gardner told Oswald that she intended to continue working until all the relevant paperwork
had been completed.

18. Ms. Gardner typically worked from 10:00 am until 6:30 pm. However, Oswald
changed Ms. Gardner’s hours to 11:00 am until 8:00 pm, which caused severe disruption in Ms.
Gardner’s home schedule, particularly as respects her 13-year old son. In addition, at the time
Ms. Gardner was being treated for depression and anxiety related to the death of her husband.

19. | RSM Vanessa Jones, less than 40 years old, on January 17, 2020 also provided
gratis to employees without a GM being assigned to the store, but was not terminated.

20. Ms. Gardner did not violate defendant’s policy regarding gratis, because as PSM,
she was the director of the Prestige Department, and according to the policy, authorized
independently to give out gratis.

21. | Ms. Gardner was the oldest employee working at her location. Oswald offered
Ms. Gardner’s PSM position to two employees younger than 40 before Ms. Gardner was
terminated. Oswald earlier had commented about Ms. Gardner that “she doesn’t want to be
here.”

22. Because of her diagnosis of depression, Ms. Gardner had a disability within the
meaning of the ADA.

23. | Defendant terminated Ms. Gardner because of her age and disability, perceived
disability or record of having been disabled, in violation of the ADEA and the ADA.

24. Ms. Gardner has suffered, is now suffering and will continue to suffer emotional
distress, mental anguish, loss of enjoyment of life and other non-pecuniary losses as a direct and

proximate result of defendant’s discrimination.
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 7 of 9

25. By reason of defendant’s discrimination, Ms. Gardner suffered extreme harm,
including loss of income and other employment benefits, loss of professional opportunities,
embarrassment and humiliation.

26. Defendant acted and failed to act willfully, maliciously, intentionally and with
reckless disregard for Ms. Gardner’s rights.

Count I
The Americans With Disabilities Act, 42 U.S.C. §1210] et seg.

27. Plaintiff restates and realleges paragraphs 1-26, inclusive, as though set forth here
in full.

28. Defendant discriminated against Ms. Gardner, a qualified individual with a
disability, by failing to make reasonable accommodations to her known limitations, and by
otherwise discriminating against her because of her disability, in violation of the Americans With
Disabilities Act, 42 U.S.C. §§ 12111-12117.

29. Defendant’s conduct was intentional, deliberate, willful and in callous disregard
of Ms. Gardner’s rights.

30. By reason of defendant’s discrimination and retaliation, Ms. Gardner is entitled to
all legal and equitable relief available under the ADA.

Count IT
The Age Discrimination in Employment Act, 29 U.S.C. §§621-634

31. Plaintiff restates and realleges paragraphs 1-30, inclusive, as though set forth here
in full.

32. Ms. Gardner had a federal statutory right under the ADEA to be accorded the

same rights as were enjoyed by employees under the age of 40 with respect to the terms and
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 8 of 9

conditions of their employment relationship with defendant and to the enjoyment of all benefits,
privileges, terms and conditions of that relationship.

33. | Defendant’s conduct deprived Ms. Gardner of the rights, privileges and
immunities guaranteed to her under the ADEA.

34. By reason of defendant’s conduct, Ms. Gardner is entitled to all legal and
equitable relief available under the ADEA.

Count IIT
Pennsylvania Human Relations Act, 43 P.S. §951 et seq.

35. Plaintiff restates and realleges paragraphs 1-34, inclusive, as though set forth here
in full.

36.  Defendant’s action in terminating Ms. Gardner’s employment because of her age
and disability, perceived disability or record of having been disabled, violated the Pennsylvania
Human Relations Act (the “PHRA”).

37. | Defendant’s conduct described above deprived Ms. Gardner of the rights,
privileges and immunities guaranteed to her under the PHRA.

38. By reason of defendant’s conduct, Ms. Gardner is entitled to all legal and
equitable relief available under the PHRA.

Jury Demand
39. | Ms. Gardner hereby demands a trial by jury as to all issues so triable.
Prayer for Relief

Wherefore, Plaintiff, Tracie Gardner, respectfully prays that the Court:
Case 2:21-cv-03422-GAM Document1 Filed 08/02/21 Page 9 of 9

a. adjudge, decree and declare that defendant engaged in illegal race discrimination,
and that the actions and practices of defendant complained of herein are violative of her rights

under the ADA, the ADEA, and the PHRA;

b. order defendant to provide appropriate job relief to Ms. Gardner, including
reinstatement;
@; enter judgment in favor of Ms. Gardner and against defendant for all available

remedies and damages under law and equity, including, but not limited to, back pay, front pay,
reinstatement, past and future mental anguish and pain and suffering, in amounts to be
determined at trial;

d. order defendant to pay the attorney’s fees, costs, expenses and expert witness fees
of Ms. Gardner associated with this case;

e. grant such other and further legal and equitable relief as may be found appropriate
and as the Court may deem just or equitable; and

- retain jurisdiction until such time as the Court is satisfied that defendant has

remedied the unlawful and illegal practices complained of herein and is determined to be in full

WA
WAL / At~ce_
Robert T Vance Jr

Law Offices of Robert T Wance Jr
100 South Broad Street, Suite 905
Philadelphia PA 19110

215 557 9550 tel / 215 278 7992 fax
rvance(@vancelf.com

compliance with the law.

Attorney for Tracie Gardner
